 



Exhibit 10

 

Execution Version

 

AMENDMENT No. 1 TO NOTE PURCHASE AGREEMENT

 

This AMENDMENT NO. 1 TO NOTE PURCHASE AGREEMENT (this “Agreement”), is made as
of December 19, 2012, by and among AARON’S, INC., a Georgia corporation
(together with its successors and assigns, the “Company”), AARON INVESTMENT
COMPANY, a Delaware corporation (together with its successors and assigns,
“AIC”), AARON’S PRODUCTION COMPANY, a Georgia corporation (together with its
successors and assigns, “APC”) and 99LTO, LLC, a Georgia limited liability
company (together with its successors and assigns, “99LTO” and, together with
the Company, AIC and APC, collectively, the “Obligors”) and each of the Persons
holding one or more Notes (as defined below) on the First Amendment Effective
Date (as defined below) (collectively, the “Noteholders”), with respect to that
certain Note Purchase Agreement, dated as of July 5, 2011 (as amended from time
to time and as in effect immediately prior to giving effect to this Agreement,
the “Existing Note Purchase Agreement” and, as amended pursuant to this
Agreement and as may be further amended, restated or otherwise modified from
time to time, the “Note Purchase Agreement”), by and among the Obligors and each
of the Noteholders. Capitalized terms used herein and not otherwise defined
shall have the meanings ascribed to them in the Existing Note Purchase
Agreement.

 

RECITALS:

 

A.           The Obligors and Noteholders are parties to the Existing Note
Purchase Agreement, pursuant to which the Obligors issued and sold $125,000,000
in aggregate principal amount of its 3.75% Senior Notes due April 27, 2018 (the
“Notes”) to the Noteholders;

 

B.           The Noteholders are the holders of all outstanding Notes, as of the
date hereof, in the aggregate principal amounts indicated on Annex 1 hereto; and

 

C.           The Obligors have requested, and the Noteholders have agreed to,
certain amendments and modifications to the provisions of the Existing Note
Purchase Agreement, subject to the terms and conditions set forth herein.

 

AGREEMENT:

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Obligors and the Noteholders agree as
follows:

 

1.           AMENDMENTS.

 

Subject to the satisfaction of the conditions set forth in Section 3 hereof, the
Existing Note Purchase Agreement is hereby amended in the manner specified in
Exhibit A hereto (such amendments herein referred to as the “Amendments”).

 

 

 

 

2.           WARRANTIES AND REPRESENTATIONS.

 

To induce the Noteholders to enter into this Agreement, each of the Obligors
represents and warrants to each of the Noteholders that as of the First
Amendment Effective Date (as hereinafter defined):

 

2.1.         Corporate and Other Organization and Authority.

 

(a)          Each Obligor is a corporation or limited liability company duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization, and is duly qualified as a foreign corporation or
limited liability company and is in good standing in each jurisdiction in which
such qualification is required by law, other than those jurisdictions as to
which the failure to be so qualified or in good standing could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect;
and

 

(b)          Each of the Obligors has the requisite organizational power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder.

 

2.2.         Authorization, etc.

 

This Agreement has been duly authorized by all necessary corporate or limited
liability company action on the part of the Obligors. Each of this Agreement,
the Note Purchase Agreement and the Notes constitutes a legal, valid and binding
obligation of the Obligors, enforceable, in each case, against such Obligor in
accordance with its terms, except as such enforceability may be limited by:

 

(a)          applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and

 

(b)          general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 

2.3.         No Conflicts, etc.

 

The execution and delivery by each Obligor of this Agreement and the performance
by such Obligor of its obligations under each of this Agreement, the Note
Purchase Agreement and the Notes do not conflict with, result in any breach in
any of the provisions of, constitute a default under, violate or result in the
creation of any Lien upon any property of such Obligor under the provisions of:

 

(a)          any charter document, constitutive document, agreement with
shareholders or members, bylaws or any other organizational or governing
agreement of such Obligor;

 

(b)          any agreement, instrument or conveyance by which such Obligor or
any of its Subsidiaries or any of their respective properties may be bound or
affected; or

 

2

 

 

(c)          any statute, rule or regulation or any order, judgment or award of
any court, tribunal or arbitrator by which such Obligor or any of its
Subsidiaries or any of their respective properties may be bound or affected.

 

2.4.         Governmental Consent.

 

The execution and delivery by the Obligors of this Agreement and the performance
by the Obligors of their respective obligations hereunder and under the Note
Purchase Agreement and the Notes do not require any consents, approvals or
authorizations of, or filings, registrations or qualifications with, any
Governmental Authority on the part of any Obligor.

 

2.5.         No Defaults.

 

No event has occurred and is continuing and no condition exists which,
immediately before or immediately after giving effect to the Amendments provided
for in this Agreement, constitutes or would constitute a Default or an Event of
Default.

 

2.6.         Representations in Note Purchase Agreement.

 

After giving effect to this Agreement, the representations and warranties
contained in the Note Purchase Agreement and the Joinder Agreements executed by
APC and 99LTO are true and correct in all material respects as of the First
Amendment Effective Date.

 

2.7.         Amendment Fees.

 

Other than the fees paid in connection with the Revolver Amendment (as defined
below) as previously disclosed by the Company to the Noteholders prior to the
First Amendment Effective Date, no fee or other consideration was or will be
paid to the administrative agent or any of the lenders party to the SunTrust
Agreement, the SunTrust Loan Facility Agreement or the RIMCO Agreement in
connection with the Bank Amendments (as defined below).

 

2.8.         Deletion of Total Adjusted Debt to Total Adjusted Capital Ratio in
SunTrust Agreements.

 

No Default or Event of Default (as each such term is defined in the SunTrust
Agreement) and no Credit Event or Unmatured Credit Event (as each such term is
defined in the SunTrust Loan Facility Agreement) existed on the date on which
the Bank Amendments were executed and, as a result of the operation of the last
paragraph of Article VI of the SunTrust Agreement (as modified by the Revolver
Amendment (as defined below)) and the last paragraph of Article VII of the
SunTrust Loan Facility Agreement (as modified by the Loan Facility Amendment (as
defined below)), the Total Adjusted Debt to Total Adjusted Capital Ratio set
forth in Section 6.2 of the SunTrust Agreement and in Section 7.2 of the
SunTrust Loan Facility Agreement has been deleted therefrom effective as of the
First Amendment Effective Date.

 

3

 

  

3.           CONDITIONS TO EFFECTIVENESS of AMENDMENTS.

 

The amendments set forth in this Agreement shall become effective as of the date
first written above (the “First Amendment Effective Date”), provided that each
Noteholder shall have received the following:

 

(a)          a copy of this Agreement executed by the Obligors and the
Noteholders;

 

(b)          the representations and warranties set forth in Section 2 of this
Agreement shall be true and correct on such date;

 

(c)          the Noteholders shall have received fully executed copies of (i)
the Fourth Amendment to the SunTrust Agreement dated as of December 13, 2012
(the “Revolver Amendment”), (ii) the Fifth Amendment to the SunTrust Loan
Facility Agreement dated as of December 13, 2012 (the “Loan Facility
Amendment”), and (iii) the Sixth Amendment to the RIMCO Agreement dated as of
December 13, 2012 (the “RIMCO Amendment” and together with the Revolver
Amendment and the Loan Facility Amendment, collectively, the “Bank Amendments”),
and each such Bank Amendment shall be in full force and effect;

 

(d)          the Noteholders shall have received a favorable opinion of
Kilpatrick Townsend & Stockton LLP, as special counsel for the Obligors,
addressed to the Noteholder and covering such matters relating to the Obligor,
the Amendment, the Note Purchase Agreement, the Notes and the transactions
contemplated thereby as the Noteholders may reasonably request;

 

(e)          with respect to each Obligor, copies of (i) the certificate of
incorporation, certificate of formation, by-laws, limited liability company
agreement or other similar organizational documents, as the case may be, of such
Obligor; (ii) resolutions of the board of directors, board of managers or other
appropriate governing body, as the case may be, of such Obligor approving and
authorizing such Obligor’s execution, delivery and performance of the Amendment
and the transactions contemplated thereby; (iii) signature and incumbency
certificates of the officers, directors, and managers, as the case may be, of
such Obligor, executing the Amendment, and (iv) good standing certificates in
the state of formation of each such Obligor and with respect to the Company, the
States of Texas, Ohio, North Carolina and Virginia; and

 

(f)          payment of the reasonable fees, charges and disbursements of
counsel to the Noteholders incurred in connection with this Agreement.

 

4.           MISCELLANEOUS.

 

4.1.          Governing Law.

 

THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND THE
RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE INTERNAL LAWS OF THE STATE OF
NEW YORK, EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE.

 

4

 

 

 4.2.          Duplicate Originals; Electronic Signature.

 

Two or more duplicate originals of this Agreement may be signed by the parties,
each of which shall be an original but all of which together shall constitute
one and the same instrument. This Agreement may be executed in one or more
counterparts and shall be effective when at least one counterpart shall have
been executed by each party hereto, and each set of counterparts that,
collectively, show execution by each party hereto shall constitute one duplicate
original. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile transmission or electronic mail shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

4.3.          Waiver and Amendments.

 

Neither this Agreement nor any term hereof may be changed, waived, discharged or
terminated orally, or by any action or inaction, but only by an instrument in
writing signed by each of the parties signatory hereto.

 

4.4.          Costs and Expenses.

 

Whether or not the Amendments become effective, each of the Obligors confirms
its obligation under paragraph 11B of the Note Purchase Agreement and agrees
that, on the First Amendment Effective Date (or if an invoice is delivered
subsequent to the First Amendment Effective Date or if the Amendments do not
become effective, promptly after receiving any statement or invoice therefor),
it will pay all costs and expenses of the Noteholders relating to this
Agreement, including, but not limited to, the statement for reasonable fees and
disbursements of the Noteholders’ special counsel presented to the Company on
the First Amendment Effective Date. The Obligors will also promptly pay, upon
receipt thereof, each additional statement for reasonable fees and disbursements
of the Noteholders’ special counsel rendered after the First Amendment Effective
Date in connection with this Agreement.

 

4.5.          Successors and Assigns.

 

This Agreement shall inure to the benefit of and be binding upon the successors
and assigns of each of the parties hereto. The provisions hereof are intended to
be for the benefit of the Noteholders and shall be enforceable by any successor
or assign of any such Noteholder, whether or not an express assignment of rights
hereunder shall have been made by such Noteholder or its successors and assigns.

 

4.6.          Survival.

 

All warranties, representations, certifications and covenants made by the
Obligors in this Agreement shall be considered to have been relied upon by the
Noteholders and shall survive the execution and delivery of this Agreement,
regardless of any investigation made by or on behalf of the Noteholders.

 

5

 

 

4.7.          Part of Existing Note Purchase Agreement; Future References, etc.

 

This Agreement shall be construed in connection with and as a part of the
Existing Note Purchase Agreement and the Notes and, except as expressly amended
by this Agreement, all terms, conditions and covenants contained in the Existing
Note Purchase Agreement and the Notes are hereby ratified and shall be and
remain in full force and effect. Any and all notices, requests, certificates and
other instruments executed and delivered after the execution and delivery of
this Agreement may refer to the Existing Note Purchase Agreement and the Notes
without making specific reference to this Agreement, but nevertheless all such
references shall include this Agreement unless the context otherwise requires.

 

4.8.          Affirmation of Obligations under Existing Note Purchase Agreement
and Notes.

 

The Obligors hereby acknowledge and affirm all of their respective obligations
under the terms of the Existing Note Purchase Agreement and the Notes. The
execution, delivery and effectiveness of this Agreement shall not be deemed,
except as expressly provided herein, (a) to operate as a waiver of any right,
power or remedy of any of the Noteholders under the Existing Note Purchase
Agreement or the Notes, nor constitute a waiver or amendment of any provision
thereunder, or (b) to prejudice any rights which any Noteholder now has or may
have in the future under or in connection with the Note Purchase Agreement or
the Notes or under applicable law.

 

[Remainder of page intentionally left blank. Next page is signature page.]

 

6

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed on its behalf by a duly authorized officer or agent thereof.

 

  Very truly yours,       AARON’S, INC.         By: /s/ Gilbert L. Danielson  
Name:  Gilbert L. Danielson   Title: Executive Vice President, Chief Financial
Officer         AARON INVESTMENT COMPANY         By: /s/ Gilbert L. Danielson  
Name:  Gilbert L. Danielson   Title: Vice President and Treasurer        
AARON’S PRODUCTION COMPANY         By: /s/ Gilbert L. Danielson   Name: Gilbert
L. Danielson   Title: President and CEO         99LTO, LLC   By: Aaron’s, Inc.,
its Sole Manager         By: /s/ Gilbert L. Danielson   Name: Gilbert L.
Danielson   Title: Executive Vice President, Chief Financial Officer

 

[Signature Page to Amendment No. 1 to Aaron’s, Inc. 2011 Note Purchase
Agreement]

 

 

 

 

Accepted and Agreed:

 

The foregoing Agreement is hereby accepted as of the date first above written.

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA         By: /s/ Jay White   Name: 
Jay White   Title: Vice President         PRUDENTIAL RETIREMENT INSURANCE AND
ANNUITY COMPANY By: Prudential Investment Management, Inc.,     as investment
manager             By: /s/ Jay White     Name:  Jay White     Title: Vice
President           THE PRUDENTIAL LIFE INSURANCE COMPANY, LTD. By: Prudential
Investment Management (Japan),     Inc., as Investment Manager           By:
Prudential Investment Management, Inc.,     as Sub-Adviser             By: /s/
Jay White     Name:  Jay White     Title: Vice President           ZURICH
AMERICAN INSURANCE COMPANY   By: Prudential Private Placement Investors,    
L.P. (as Investment Advisor)         By: Prudential Private Placement Investors,
Inc.     (as its General Partner)             By: /s/ Jay White     Name:  Jay
White     Title: Vice President  

 



[Signature Page to Amendment No. 1 to Aaron’s, Inc. 2011 Note Purchase
Agreement]

 



 

 

 

forethought life insurance company   By: Prudential Private Placement Investors,
    L.P. (as Investment Advisor)           By: Prudential Private Placement
Investors, Inc.     (as its General Partner)             By: /s/ Jay White    
Name:  Jay White     Title: Vice President  

  

[Signature Page to Amendment No. 1 to Aaron’s, Inc. 2011 Note Purchase
Agreement]

 

 

 

 

ANNEX 1

 

INFORMATION AS TO NOTEHOLDERS

 

Name Held  Principal Amount of Notes  The Prudential Insurance Company of
America  $52,530,000  Prudential Retirement Insurance and Annuity Company 
$46,400,000     $3,600,000  The Prudential Insurance Company of America, Ltd. 
$10,000,000  Zurich American Insurance Company  $9,000,000  Forethought Life
Insurance Company  $3,470,000  Total:  $125,000,000 

 

Annex 1-1

 

 

EXHIBIT A

 

AMENDMENTS

 

1. Amendment of Paragraph 5A (Financial Statements). Clause (v) of Paragraph 5A
of the Existing Note Purchase Agreement is hereby amended by deleting the
reference to “30 days” and inserting “60 days” in lieu thereof.

 

2.          Amendment of Paragraph 5J (Notice of Material Events). Paragraph 5J
of the Existing Note Purchase Agreement is hereby amended by deleting each
reference to “$2,500,000” appearing therein and inserting “$5,000,000” in lieu
thereof.

 

3.          Amendment of Paragraph 5N (Covenant Relating to Foreign
Subsidiaries). Paragraph 5N of the Existing Note Purchase Agreement is hereby
amended and restated in its entirety to read as follows:

 

“5N.           Covenant Relating to Foreign Subsidiaries. The Company may, after
the First Amendment Effective Date, acquire or form additional Foreign
Subsidiaries; provided that, if the aggregate EBITDA attributable to all Foreign
Subsidiaries whose stock has not been pledged to secure the Notes pursuant to
this paragraph 5N for the most recently ended twelve month period exceeds twenty
percent (20%) of Consolidated EBITDA for the most recently ended twelve month
period (the “Foreign Pledge Date”), the Company (i) shall notify the holders of
the Notes thereof, (ii) subject to any required intercreditor arrangements
entered into between the holders of the Notes and all other creditors of the
Company having a similar covenant with the Company in order to accomplish any
required equal sharing of such pledged collateral (as provided in the
penultimate sentence hereof), deliver stock certificates and related pledge
agreements, in form satisfactory to a collateral agent acceptable to the
Required Holders, evidencing the pledge of 66% (or such greater percentage which
would not result in material adverse tax consequences) of the issued and
outstanding capital stock (or other similar equity interests) entitled to vote
(within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and 100% of the issued
and outstanding capital stock (or other similar equity interests) not entitled
to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) of one or more
Foreign Subsidiaries directly owned by the Company or any Domestic Subsidiary to
secure the obligations under and in respect of the Notes to the extent necessary
such that, after giving effect to such pledge, the EBITDA attributable to all
Foreign Subsidiaries whose capital stock (or other similar equity interests) has
not been pledged to secure such obligations pursuant to this paragraph 5N for
the most recently ended twelve month period does not exceed twenty percent (20%)
of Consolidated EBITDA for the most recently ended twelve month period, and
(iii) cause such Foreign Subsidiary whose stock is pledged pursuant to the
immediately preceding clause (ii) to deliver simultaneously therewith similar
documents applicable to such Foreign Subsidiary of the type described in
paragraphs 3A(iii) to 3A(vi), inclusive, and such other documents as may be
reasonably requested by the Required Holders; and provided, further, that in no
event shall any such Foreign Subsidiary be required to enter into a Guarantee or
a Joinder Agreement or otherwise guarantee any of the obligations under or in
respect of the Notes, except to the extent that any such Foreign Subsidiary
enters into any Guarantee of the obligations under the SunTrust Agreement or the
SunTrust Loan Facility Agreement. Upon the occurrence of the Foreign Pledge
Date, the Company will be required to comply with the terms of this paragraph 5N
within thirty (30) days after any new Foreign Subsidiary is acquired or formed.
Upon the occurrence of the Foreign Pledge Date and within a reasonable time
thereafter, the holders of the Notes shall enter into an intercreditor
agreement, in form and substance satisfactory to the Required Holders, with all
other creditors of the Company having a similar covenant with the Company. For
purposes hereof, the “EBITDA” attributable to any such Foreign Subsidiary shall
be determined in a manner consistent with the method for determining
Consolidated EBITDA, but on a non-consolidated basis.”

 

Exhibit A-1

 

 

4.          Amendment of Paragraph 6C (Total Adjusted Debt to Total Adjusted
Capitalization Ratio). Paragraph 6C of the Existing Note Purchase Agreement is
hereby amended and restated in its entirety to read as follows:

 

“6C.           Intentionally Omitted.”

 

5.          Amendment of Paragraph 6E (Indebtedness). Clauses (c), (e), (h) and
(m) of paragraph 6E are hereby amended and restated in their entirety to read,
respectively, as follows:

 

“(c)          Indebtedness of the Company or any Subsidiary incurred after the
Date of Closing to finance the acquisition, construction or improvement of any
fixed or capital assets, including Capitalized Lease Obligations and any
Indebtedness assumed in connection with the acquisition of any such assets or
secured by a Lien on any such assets prior to the acquisition thereof; provided,
that such Indebtedness is incurred prior to or within 90 days after such
acquisition or the completion of such construction or improvements or
extensions, renewals, and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof (immediately prior to giving
effect to such extension, renewal or replacement) or shorten the maturity or the
weighted average life thereof; provided, further, that the aggregate principal
amount of such Indebtedness does not exceed $60,000,000 at any time outstanding
and that the aggregate principal amount of such Indebtedness incurred by Foreign
Subsidiaries, together with the principal amount of Indebtedness permitted to be
incurred under clauses (e) and (h) below (without duplication in any case where
the Company has guaranteed any such Indebtedness of a Foreign Subsidiary owing
to a Person other than the Company), does not at any time exceed 20% of the
total assets of the Company and its Subsidiaries measured on a consolidated
basis in accordance with GAAP as of the end of the immediately preceding fiscal
quarter for which financial statements have been delivered (giving pro forma
effect to such acquisition);”

 

Exhibit A-2

 

 

“(e)          unsecured Indebtedness of Foreign Subsidiaries (whether such
Indebtedness represents loans made by the Company or any of its Subsidiaries or
by a third party) so long as after giving pro forma effect to the incurrence of
such Indebtedness, (i) the Total Debt to EBITDA Ratio measured as of the last
day of the most recently ended fiscal quarter for which financial statements
have been delivered does not exceed the maximum threshold then permitted under
paragraph 6B, (ii) no Default or Event of Default has occurred and is
continuing, or would result therefrom and (iii) the aggregate principal amount
of such Indebtedness, together with the aggregate principal amount of
Indebtedness permitted to be incurred under clause (c) above and clause (h)
below (without duplication in any case where the Company has guaranteed any such
Indebtedness of a Foreign Subsidiary owing to a Person other than the Company),
does not exceed 20% of the total assets of the Company and its Subsidiaries
measured on a consolidated basis in accordance with GAAP as of the end of the
immediately preceding fiscal quarter for which financial statements have been
delivered (giving pro forma effect to any Acquisition financed with such
Indebtedness);”

 

“(h)          Guarantees by the Company of permitted Indebtedness of Foreign
Subsidiaries; provided that the sum of the aggregate principal amount of such
Guarantees, together with the principal amount of Indebtedness permitted to be
incurred pursuant to clauses (c) and (e) above (without duplication in any case
where the Company has guaranteed any such Indebtedness of a Foreign Subsidiary
owing to a Person other than the Company) does not exceed 20% of the total
assets of the Company and its Subsidiaries measured on a consolidated basis in
accordance with GAAP as of the end of the immediately preceding fiscal quarter
for which financial statements have been delivered (giving pro forma effect to
any Acquisition financed with such Indebtedness);”

 

“(m)          any other unsecured Indebtedness of the Company or any Domestic
Subsidiary, so long as after giving pro forma effect to the incurrence of such
Indebtedness, (i) the Total Debt to EBITDA Ratio measured as of the last day of
the most recently ended fiscal quarter for which financial statements have been
delivered does not exceed the maximum threshold then permitted under paragraph
6B, and (y) no Default or Event of Default has occurred and is continuing, or
would result therefrom.”

 

6.          Amendment of Paragraph 6G (Sale of Assets). Paragraph 6G of the
Existing Note Purchase Agreement is hereby amended by deleting the reference to
“$30,000,000” appearing therein and inserting “$100,000,000” in lieu thereof.

 

7.          Amendment of Paragraph 6I (Restricted Investments). Clauses (d), (f)
and (h) of paragraph 6I are hereby amended and restated in their entirety to
read, respectively, as follows:

 

“(d)          loans in the ordinary course of business to officers, stockholders
and directors provided that the aggregate amount of all such loans does not
exceed $2,000,000 at any time;”

 

Exhibit A-3

 

 

“(f)          loans to, and other investments in, Foreign Subsidiaries; provided
that the aggregate amount of such outstanding loans to and investments in such
Foreign Subsidiaries, together with the aggregate principal amount of
Indebtedness permitted to be incurred under clauses (c), (e) and (h) of
paragraph 6E (without duplication in any case where the Company has guaranteed
any such Indebtedness of a Foreign Subsidiary owing to a Person other than the
Company), does not exceed 20% of the total assets of the Company and its
Subsidiaries measured on a consolidated basis in accordance with GAAP as of the
end of the immediately preceding fiscal quarter for which financial statements
have been delivered (giving pro forma effect to any Acquisition financed with
such Indebtedness);”

 

“(h)          Other Investments not to exceed $50,000,000 in the aggregate at
any time; and”

 

8.          Amendment of Paragraph 6O (Sale and Leaseback Transactions).
Paragraph 6O of the Existing Note Purchase Agreement is hereby amended and
restated in its entirety to read as follows:

 

“6O.           Sale and Leaseback Transactions. The Company will not, and will
not permit any of its Subsidiaries to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereinafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred; provided, however, the Company may engage in such sale and
leaseback transactions so long as the aggregate fair market value of all assets
sold and leased back does not exceed $300,000,000 from and after the First
Amendment Effective Date.”

 

9.          Amendment of Paragraph 7A(iii). Paragraph 7A(iii) of the Existing
Note Purchase Agreement is hereby amended by deleting the reference to
“$5,000,000” appearing therein and inserting “$10,000,000” in lieu thereof.

 

10.         Amendment of Paragraph 7A (Events of Default). Clauses (viii), (ix),
(x) and (xiii) of paragraph 7A are hereby amended and restated in their entirety
to read, respectively, as follows:

 

“(viii)      any decree or order for relief in respect of the Company, any
Material Subsidiary or, to the extent such action could reasonably be expected
to have a Material Adverse Effect, any other Subsidiary is entered under any
bankruptcy, reorganization, compromise, arrangement, insolvency, readjustment of
debt, dissolution or liquidation or similar law, whether now or hereafter in
effect (herein called the “Bankruptcy Law”), of any jurisdiction; or”

 

Exhibit A-4

 

 

“(ix)         the Company, any Material Subsidiary or, to the extent such action
could reasonably be expected to have a Material Adverse Effect, any other
Subsidiary petitions or applies to any tribunal for, or consents to, the
appointment of, or taking possession by, a trustee, receiver, custodian,
liquidator or similar official of the Company, any Material Subsidiary or, to
the extent such action could reasonably be expected to have a Material Adverse
Effect, any other Subsidiary, or of any substantial part of the assets of the
Company, any Material Subsidiary or, to the extent such action could reasonably
be expected to have a Material Adverse Effect, any other Subsidiary, or
commences a voluntary case under the Bankruptcy Law of the United States or any
proceedings relating to the Company, any Material Subsidiary or, to the extent
such action could reasonably be expected to have a Material Adverse Effect, any
other Subsidiary under the Bankruptcy Law of any other jurisdiction; or”

 

“(x)          any such petition or application is filed, or any such proceedings
are commenced, against the Company, any Material Subsidiary or, to the extent
such action could reasonably be expected to have a Material Adverse Effect, any
other Subsidiary and the Company, such Material Subsidiary or such Subsidiary
(as applicable) by any act indicates its approval thereof, consent thereto or
acquiescence therein, or an order, judgment or decree is entered appointing any
such trustee, receiver, custodian, liquidator or similar official, or approving
the petition in any such proceedings, and such order, judgment or decree remains
unstayed and in effect for more than 60 days; or”

 

“(xiii)       any one or more judgments or orders in an aggregate amount in
excess of $20,000,000, to the extent such judgments or orders are not covered by
insurance for which coverage has been acknowledged by the insurance carrier, are
rendered against the Company, any Material Subsidiary or, to the extent such
action could reasonably be expected to have a Material Adverse Effect, any other
Subsidiary and either (a) enforcement proceedings have been commenced by any
creditor upon any such judgments or orders or (b) within 30 days after entry
thereof, any such judgments or orders are not discharged or execution thereof
stayed pending appeal, or within 30 days after the expiration of any such stay,
any such judgments or orders are not discharged; or”

 

11.         Amendment of Paragraph 7A(xiv). Paragraph 7A(xiv) of the Existing
Note Purchase Agreement is hereby amended by deleting the reference to
“$1,000,000” appearing therein and inserting “$2,500,000” in lieu thereof.

 

12.         Amendment of Paragraph 10B (Other Terms). Paragraph 10B to the
Existing Note Purchase Agreement is hereby amended by amending and restating the
following defined terms in their entirety to read as follows:

 

Exhibit A-5

 

 

“Change in Control” shall mean the occurrence of one or more of the following
events: (a) any sale, lease, exchange or other transfer (in a single transaction
or a series of related transactions) of all or substantially all of the assets
of the Company to any Person or “group” (within the meaning of the Exchange Act
and the rules of the Securities and Exchange Commission thereunder in effect on
the date hereof), (b) the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or “group” (within the meaning of the
Exchange Act and the rules of the Securities and Exchange Commission thereunder
as in effect on the date hereof) of 33 1/3% or more of the total voting power of
shares of stock entitled to vote in the election of directors of the Company; or
(c) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Company by Persons who were neither (i) nominated by the
current board of directors or (ii) appointed by directors so nominated.

 

“Permitted Acquisitions” shall mean any Acquisition (whether foreign or
domestic) so long as (a) immediately before and after giving effect to such
Acquisition, no Default or Event of Default is in existence, (b) such
Acquisition has been approved by the board of directors of the Person being
acquired prior to any public announcement thereof, (c) to the extent such
Acquisition is of a Person or Persons that are not organized in the United
States and/or of all or substantially all of the assets of a Person located
outside the United States and the aggregate EBITDA attributable to all Foreign
Subsidiaries for the most recently ended twelve month period (after giving pro
forma effect to such Acquisition) exceeds twenty percent (20%) of Consolidated
EBITDA for the most recently ended twelve month period, the Company complies
with paragraph 5N hereof, and (d) immediately after giving effect to such
Acquisition, the Company and its Subsidiaries will not be engaged in any
business other than businesses of the type conducted by the Company and its
Subsidiaries on the Date of Closing and businesses reasonably related thereto.
As used herein, Acquisitions will be considered related Acquisitions if the
sellers under such Acquisitions are the same Person or any Affiliate thereof.

 



13.         Amendment of Paragraph 10B (Other Terms). Paragraph 10B to the
Existing Note Purchase Agreement is hereby amended by inserting the following
new defined terms in their appropriate alphabetical order:

 

“EBITDA” shall have the meaning specified in paragraph 5N. 

 

“First Amendment Effective Date” shall have the meaning specified in that
certain Amendment No. 1 to Note Purchase Agreement, dated as of December 19,
2012, by and among the Obligors and each of the holders of the Notes.

 

“Material Subsidiary” shall mean, at any time, any direct or indirect Subsidiary
of the Company having: (a) assets in an amount equal to at least 5% of the total
assets of the Company and its Subsidiaries determined on a consolidated basis in
accordance with GAAP as of the last day of the most recent fiscal quarter of the
Company at such time; or (b) revenues or net income in an amount equal to at
least 5% of the total revenues or net income of the Company and its Subsidiaries
on a consolidated basis in accordance with GAAP for the 12-month period ending
on the last day of the most recent fiscal quarter of the Company at such time.

 



Exhibit A-6

 

  

14.         Amendment of Paragraph 10B (Other Terms). Paragraph 10B to the
Existing Note Purchase Agreement is hereby amended by deleting the following
defined terms in their entirety: “Loudermilk Family” and “Total Adjusted Debt to
Total Adjusted Capital Ratio”.

 



Exhibit A-7

 

